Case 1:19-cv-07634-UA Document 2 Filed 08/14/19 Page 1 of 9

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

,

Ce LER Dy Dee lieu

Write the full name of each plaintiff. 19_CV_%6 3 4
Include case number if oré hae be

assigned)

| fF against: — Do you want a jury trial?
Pelolad Be \ers Lhe; Avs ONO |
Neleva mun, Hudson \ ercle Comstruchon Lt. Op
Kalhene [sc ke 4 uicson|e eels Constraclog 1 LLC)

x TT ul ,| ,
Write the full nafne of each defendant. Thé names listed | \le2 col ¢ Cong Lrecclt vy \). ‘ef we
: LAGISEN \
above must be identical to those contained in Section I. |} tc J

 

 

 

 

 

i

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual's full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual's

birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
of Civil Procedure 5.2.

 

 

 

OZ:¢ Hd Al SMV 6102

 

Rev. 3/24/17

 
Case 1:19-cv-07634-UA Document 2 Filed 08/14/19 Page 2 of 9

I. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional

pagesifneeded. _ ,
etre Oceihe

First Name Middle Initial Last Name

599 West 4! 7h Stree} 4 LL 4h 83)

Nee) Yo kK NY \DOR |

 

 

County, City State . Zip Code
LY6-527-330! ovoecilem@fehoo. Cm
Telephone Number Gi Address (if nae {

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. if the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies. } Attach additional pages if needed.

Defendant 1: el ata” B A We’ | \ AMVC,
wAbD Weed <ayth otrect gil Voor

 

 

Address where defendant may be served }
ww) Yok WY LODO |
County, City 7 State Zip Code

pefendant 2: elena Jumunee Katherine “Bloc Le

Name

| iW non

Address where defendant may be A

 

County, City State Zip Code

Page 2

 
Case 1: Headed 07634- ards Filed 08/14/19 fr tl 3 ]
STC iM | vidoes WLC,

woe’ hon L eeclion LL LLL
meee WN aan Yeck's Omedrucction LL Z.

Name

OSD Lnrbesrelyin Service Company

Address wherd/defendant ay be served

80 S 2le Streel |
AL ern) Nor YorR, ragog Pe
IL. PLACE OF EMPLOYMENT

The ve which I was employed|or sou we Py ent b Nee \defendant(s) is
[ Iso ‘Jecds | tee} Di

 

 

 

» 460 wast : en (hic ohreed. ath Neos
Addres

Ned Hock OY LOD
County, City State Zip Code

Ill, CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

‘Rl Title VU of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated \-e\e me because of my (check only those that

 

 

 

 

 

 

apply and explain):
mM race: Bee _¥ OY ihtey
&, color: “eI BK
(religion:
of sex oku op Com oad Hosli le hock
{1 national origin: Envi ronment

 

Page 3

 
Case 1:19-cv-07634-UA Document 2 Filed 08/14/19 Page 4 of 9

4 42 U.S.C. § 1981, fo Nilay oe) discrimination on the basis of race
oP 7 |
iy ~ \slack

OD Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

My race is: {- yt

I was born in the year:

O Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

(] Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is:

 

(1) Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
In addition to my federal claims listed above, I assert claims under:

Ll New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

Ol New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

1 Other (may include other relevant federal, state, city, or county law):

 

 

Page 4
Case 1:19-cv-07634-UA Document 2 Filed 08/14/19 Page 5of9

IV. STATEMENT OF CLAIM

A, Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

p4 did not hire me

(1 terminated my employment

C1 did not promote me

O1 did not accommodate my disability
O

provided me with terms and conditions of employment different from those of
similar employees

‘ba retaliated against me
4 harassed me or created a hostile work environment

LI other (specify):

 

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take} because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether def: Tal are continuing to commit these acts against you.

Soe ablached zxla ft #4 A

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government

agency.

Page 5

 
Case 1:19-cv-07634-UA Document 2 Filed 08/14/19 Page 6 of 9

Vv. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

Yes (Please attach a copy of the charge to this complaint.)
When did you file your charge? /) fy J 2 t) /, ee
tL] No /

Have you received a Notice of Right to Sue from the EEOC? +¢- 6G ~ ab / & -O Y3 0 7

[Yes (Please attach a copy of the Notice of Right to Sue.)

What is the date on the Notice? ) A WE J; a o / G
When did you receive the Notice? L? Bt) / bo 19 o / Sf
fo 6

Li No

VI. RELIEF
The relief I want the court to order is (check only those that apply):
O direct the defendant to hire me
O direct the defendant to re-employ me
1 direct the defendant to promote me
O direct the defendant to reasonably accommodate my religion
1 direct the defendant to reasonably accommodate my disability

[direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)

4f) NOtWWro Week lune. | Deer AY oun

LbA0 a Weck SJ rwheeks See Her menelws
$3,900.00; a_losé Whi Ses

 

 

Page 6

 
Case 1:19-cv-07634-UA Document 2 Filed 08/14/19 Page 7 of 9

VIL. PLAINTIEF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

| agree to notify the Clerk's Office in writing of any changes to my mailing address. |
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit ap p application.

D & Lu Jaol9 Plaintiff’ ee
Cu ¢ ala eed

 

 

590 wes T9TI sheet” af 20
Wi) Yok WY fons)

 

 

 

County, City / 4 State - / Zip Code
LYE “577° S38O/ Che OCCL 29 OS 2b000 Cin
Telephone Number ‘eu Address (if available} /

T have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:

pes C] No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7

 
Case 1:19-cv-07634-UA Document 2 Filed 08/14/19 Page 8 of 9
LX lot a fh
August 14, 2019

My name is Guerda Occilien, On August 16, 2016, I began working for Related Partners Inc.at
Hudson Yards to replace a Treasury Analyst on maternity leave. | was under contract and
supervised by Katherine Block, Vice President of Treasury — located at 460 West 34" Street,
New York, NY 10001.

I performed my job competently and admirably, however, within a few weeks of starting work,
Art Jimenez began calling after me and soon began touching me by placing his hand on my
shoulder; furthermore, Mr. Jimenez called me low energy despite him not being my supervisor or
familiar with my work.

The Treasury Analyst came back on November 28, 2016 and Katherine asked that 1 stay for the
month of December and that she would try to get me a permanent position. Within days I got
transferred to Mr. Jimenez to work in Hudson Yards Construction,

The same day I got transferred to Mr, Jimenez on or around December 6 or 9, 2016, I had a
meeting with him. During the meeting, he told me that I was here to be hired and that he would
do all he can to get me hired. Soon after, he uncrossed his legs, leaned towards me with his front
pants zipper open, held his neck tie, which was still on his neck, and used his tie to slap the top
of my thighs. I immediately informed Mr. Jimenez that his actions were unwelcome and
unprofessional. Later that same day I complained to Katherine Block of Mr. Jimenez’s actions
and stated that I did not sign up for this kind of treatment.

Following my complaint to Ms. Block, Mr. Jimenez began to retaliate against me immediately. I

tried to avoid this man at all cost. He had made my work area so hostile that in or around January
2017, I went to Ms. Block’s office crying and complaining about Mr. Jimenez. J asked her to fire
me. I also complained to Nicholas Tzakas, President of Accounting, and Mr. Jimenez’s manager,
Nicholas Tzakas.

In or around mid-July 2017 Mr. Jimenez walked towards me trying to grab my crotch. Shocked
and appalled, I put my hands up to stop Mr. Jimenez’s advance and he walked away.

Hudson Yards did not hire black for this contract. All the black employees were contracted and
retained for a year on contract with no benefit. Hudson Yards did hire nonblack employees.

From late December 2016 to July 2017, they did not hire a single permanent black employee, but
they did hire non-black employees.

At no time did Defendants’ address or remedy my complaints for the duration of my
employment; indeed, Defendants’ only response was an empty apology that did nothing to

change the inappropriate behavior.

Sincerely,

Guerda Occilien

 
. Case 1:19-cv-07634-UA Document 2 Filed 08/14/19 Page 9 of 9
EEOC Form 164 (14/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Guerda Occilien From: New York District Office

522 West 147th Street 33 Whitehall Street

Apt. 31 5th Floor

New York, NY 10031 New York, NY 10004

[] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 GFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Holly M. Shabazz,

16G-2018-04307 State & Local Program Manager (212) 336-3643

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC,

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Ue OOOO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age

. Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
Idst. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible.
Leonor aiosy
May 16, 2019

ENcClosuren(s) Kevin J. Berry, (Date Mailed)
District Director
cc:
RELATED PARTNERS INC.
Attn: Director of Human Resources
460 West 134th Street
New York, NY 10001

 
